       Case 1:18-cv-07690-PGG-SLC Document 71 Filed 12/20/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------------X
AUGUSTO TORRES and JOSE GARCIA,
                                                                                    CIVIL ACTION NO.
                                                         Plaintiffs,                   1:18-cv-07690
                                                                                       (PGG) (SLC)
                                   -against-
                                                                                    DECLARATION OF
2305 SECOND CORP., 422 EAST 118th STREET, LLC, EAST                                 CHARLES E.
119TH STREET REALTY HOLDINGS, LLC, 2123                                             DORKEY III IN
JACQUELINE REALTY, LLC, AQEL MANAGEMENT INC.,                                       SUPPORT OF
SAID AQEL, and JENNIFER AQEL,                                                       MOTION TO DISMISS
                                                                                    FOR FAILURE TO
                                                          Defendants.               PROSECUTE
--------------------------------------------------------------------------------X


          I, Charles E. Dorkey III, an attorney duly admitted to the Bar of the State of New York,

hereby declare pursuant to 28 U.S.C. 1746 as follows:

          1.     I am a partner of Dentons US LLP and counsel for defendants 2305 Second Corp.,

422 East 118th Street, LLC, East 119th Street Realty Holdings, LLC, 2123 Jacqueline Realty,

LLC, Aqel Management Inc., Said Aqel, and Jennifer Aqel (“Defendants”). I submit this

declaration in support of the Defendants’ motion to dismiss for failure to prosecute pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure.

          2.     Attached hereto as Exhibit 1 is a true and correct copy of the Complaint herein.

          3.     Attached hereto as Exhibit 2 is a true and correct copy of the Amended Complaint

herein.

          4.     Attached hereto as Exhibit 3 is a true and correct copy of the Defendants’ Answer

herein.

          5.     Attached hereto as Exhibit 4 is a true and correct copy of the Affidavit of

Alexander Aqel Pursuant to February 26, 2019 Order (“Aqel Aff.”) herein.




US_Active\113893887\V-1
       Case 1:18-cv-07690-PGG-SLC Document 71 Filed 12/20/19 Page 2 of 3



          6.     Attached hereto as Exhibit 5 is a true and correct copy of Magistrate Judge

Pitman’s order to file affidavits regarding their version of the events of February 21, 2019 herein.

          7.     Attached hereto as Exhibit 6 is a true and correct copy of the motion of plaintiffs’

counsel to withdraw from representing Mr. Jose Garcia herein.

          8.     Attached hereto as Exhibit 7 is a true and correct copy of Magistrate Judge

Pitman’s order granting the motion of plaintiffs’ counsel to withdraw from representation of Mr.

Jose Garcia herein.

          9.     Attached hereto as Exhibit 8 is a true and correct copy of the motion of plaintiffs’

counsel to withdraw from representing Mr. Augusto Torres herein.

          10.    Attached hereto as Exhibit 9 is a true and correct copy of Magistrate Judge

Pitman’s endorsed order granting the motion of plaintiffs’ counsel to withdraw from

representation of Mr. Augusto Torres herein.

          11.    Attached hereto as Exhibit 10 is a true and correct copy of the Stipulation of

Dismissal with Prejudice with Respect to Plaintiff Augusto Torres herein.

          12.    Attached hereto as Exhibit 11 is a true and correct copy of the letter of Mr.

Garcia’s former counsel dated April 4, 2019, that provided to the Court Mr. Garcia’s available

contact information herein.

          13.    Attached hereto as Exhibit 12 is a true and correct copy of the Defendants’ letter

to Magistrate Judge Cave, dated October 28, 2019 herein.

          14.    Attached hereto as Exhibit 13 is a true and correct copy of Magistrate Judge

Cave’s Scheduling Order for parties to appear for a status conference on November 7, 2019

herein.




US_Active\113893887\V-1
       Case 1:18-cv-07690-PGG-SLC Document 71 Filed 12/20/19 Page 3 of 3



        15.      Attached hereto as Exhibit 14 is a true and correct copy of Magistrate Judge

Cave’s Order requiring Mr. Garcia to submit a letter explaining his failure to appear at status

conference on November 7, 2019 herein.

        16.      Attached hereto as Exhibit 15 is a true and correct copy of Magistrate Judge

Cave’s Order to Show Cause why this case should not be dismissed under Rule 41(b) of the

Federal Rules of Civil Procedure for failure to prosecute herein.

        17.      Attached hereto as Exhibit 16 is a true and correct copy of Magistrate Judge

Cave’s Order for the Defendants to file a motion to dismiss herein.



Executed on: New York, New York
             December 20, 2019

                                                                By: /s/ Charles E. Dorkey III
                                                                   Charles E. Dorkey III
                                                                   DENTONS US LLP
                                                                   1221 Avenue of the Americas
                                                                   New York, NY 10020
                                                                   (212) 905-8330
                                                                   charles.dorkey@dentons.com


                                                                      Attorneys for Defendants




US_Active\113893887\V-1
